Title: To Thomas Jefferson from Bernard Peyton, 16 April 1821
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Richd
16 April 1821
          Yours of the 11 Inst: is now before me.I have by this days mail, , agreeable to your request, remitted Genl H. A. S. Dearborn Collector of Boston, a Bank Check for seventeen dollars five cents $1705/100: I will receive & forward the Wine on its delivery here, by the first trusty Boatman—as well as defray the additional charges from Boston.Your draft favor Wolf & Raphael for one hundred dollars has been presented & paid.With great respect Dr Sir Yours very TruelyBernard PeytonP.S. I hand on next page a/c sales your 21 Blls: Flour mentioned in my last.